Citation Nr: 0022286	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer due to 
tobacco use in service or due to nicotine dependence.

2. Entitlement to service connection for emphysema due to 
tobacco use in service or due to nicotine dependence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to August 
1955 and from May to November 1957.  This case came before 
the Board of Veterans' Appeals (Board) on appeal of an August 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
also granted entitlement to special monthly pension based on 
the need for aid and attendance effective July 7, 1997.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for lung 
cancer due to tobacco use during military service or due to 
nicotine dependence is not plausible.

2.  The veteran's claim for service connection for emphysema 
due to tobacco use during military service or due to nicotine 
dependence is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for lung cancer due to tobacco 
use during military service or due to nicotine dependence.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for emphysema due to tobacco use 
during military service or due to nicotine dependence.  
38 U.S.C.A. § 5107(a) (West 1991).'





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

On July 22, 1998, the President signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998." Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998) (codified at 38 
U.S.C.A. § 1103).  This law prohibits service connection for 
death or disability on the basis that it is due to a disease 
or injury attributable to a veteran's in-service use of 
tobacco products.  However, it applies only to claims filed 
after June 9, 1998.  As the veteran in this case filed his 
claim prior to June 1998, the new law does not affect the 
disposition of this appeal.

In May 1997, the VA General Counsel issued an opinion holding 
that service connection may be granted for disability or 
death attributable to tobacco use subsequent to military 
service on the basis that such tobacco use resulted from 
nicotine dependence arising in service if the following three 
questions can be answered affirmatively:  (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits; (2) whether the 
veteran acquired a dependence on nicotine in service; and (3) 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97, 62 Fed. Reg. 
37,954 (1997).

In a May 1997 memorandum, the Under Secretary for Health 
found that nicotine dependence may be considered a disease 
for VA compensation purposes. 

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet.App. 136 (1994); Grottveit v. Brown, 
5 Vet.App. 91, 92 (1993); Tirpak v. Derwinski, 2 Vet.App. 
609, 610-11 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id.

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet.App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992).

The veteran's service medical records, including reports of 
discharge examinations in August 1955 and November 1957, do 
not contain any complaints, findings, or diagnosis involving 
lung disability.  VA X-rays on examination in March 1970 were 
noted to show an increase in linear markings with 
hyperaeration and minimal flattening of the diaphragm with 
blunting of the costophrenic sulci.  The veteran was admitted 
to a VA hospital in August 1985 with a two year history of a 
left hilar mass and headaches.  It was noted that he had an 
eighty pack year smoking history and a chronic cough.  A lung 
mass in the left hilar was diagnosed.  According to a 
September 1987 statement from Jeffrey Crawford, M.D., the 
veteran had Stage II squamous cell carcinoma of the lung 
removed in September 1985 with no current evidence of the 
disease.  Copies of photographs received from the veteran in 
October 1997 show him smoking in service.  According to an 
October 1995 statement from Stephen M. Durch, M.D., the 
veteran had been totally and permanently disabled since 1985 
because of pulmonary problems.  The diagnoses on VA 
examination in March 1998 were emphysema; post-operative 
carcinoma of the left lung, left pneumonectomy, and residual 
shortness of breath.

There is no medical evidence of record suggesting the 
presence of either lung cancer or emphysema in service or 
until many years thereafter, suggesting that nicotine 
dependence was present in service or caused by service, or 
suggesting that the veteran's lung cancer or emphysema is 
etiologically related to his use of tobacco during military 
service.  

The evidence of nicotine dependence in service or of a causal 
relationship between the veteran's use of tobacco during 
service and the subsequent development of lung cancer and 
emphysema is limited to the veteran's own assertions.  As a 
lay person, the veteran is not competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, the Board must conclude that the veteran's claims 
are not well grounded.


ORDER

Entitlement to service connection for lung cancer due to 
tobacco use in service or due to nicotine dependence is 
denied.





Entitlement to service connection for emphysema due to 
tobacco use in service or due to nicotine dependence is 
denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


